Citation Nr: 1740416	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation, and/or chemicals exposure in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1957 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in Muskogee, Oklahoma.

This matter was last before the Board in May 2016 where it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives as the record reflects that the RO has sought and obtained all existing personnel records, contacted and received a response regarding the Veteran's alleged radiation exposure, and the record has been supplemented with a VA examination report and medical opinion concerning the nature and etiology of the Veteran's lung cancer.  The AOJ has completed the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lung cancer was not manifested during his active duty service or for many years thereafter; nor is it otherwise related to his active duty service, to include exposure to ionizing radiation or chemicals.


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Here, notice was provided by correspondence in May 2010 and by way of the April 2012 statement of the case.

Concerning the duty to assist, the electronic claims file includes all available service treatment and military personnel records, including additional requests following the May 2016 Board remand.  The record also reflects that the RO has made multiple attempts to verify the Veteran's ionizing radiation exposure claim, to include seeking a radiation dose estimate for the Veteran as required by VA regulations.  Lastly, as sought in the May 2016 Board remand, the Veteran was afforded an additional VA examination in November 2016 concerning the etiology of the Veteran's lung cancer.  The Board finds that the RO substantially complied with the prior remand directives.

Neither the Veteran nor his representative has made any assertion that the duties to notify and assist have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

The Veteran contends that his lung cancer is related to service, to include exposure to chemicals and ionizing radiation.  In this regard, he asserts that he was exposed to various chemicals while assigned to Corporal missile units, in particular, the "White Sands Proving Ground, NM, in the vicinity of the first Atomic Bomb test."  See April 2010 VA Form 21-4138.  

The Veteran alleges that his exposure was enhanced due to the lack of protective gear for extended periods, that he was never issued any protective gear while he was a Corporal missile repairman, and that the Corporal missile used liquid fuels and he received hands-on training on removing a Uranium-235 sphere from a squirrel cage and placing it in a warhead.  He indicated that his overall period was five years, and that some of the chemicals were red fuming nitric acid (oxidizer), aniline (fuel), transformer oil with PCBs, and liquid spray and powdered DDT.  The Veteran has also alleged unprotected exposure to high power radar and Doppler radar signals.  See April 2010 Buddy statement.  

Given the various types of alleged in-service exposure, the Board first addresses service connection for lung cancer on a presumptive basis based on relevant regulations.  Afterwards, the Board will consider if direct service connection is warranted on the basis of direct exposure to ionizing radiation, and the variously named toxins and chemicals.

General Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed conditions, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Presumptive Service Connection - Ionizing Radiation

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).  First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits (USB) determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

Dose data is requested from the Department of Defense in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Direct service connection will be considered below.

Facts & Analysis

As an initial matter, the Veteran does not claim, and the evidence does not otherwise suggest, that lung cancer began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnosis of lung cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  

The Board acknowledges that active duty records in July and September 1977 reflect findings of left lower lobe atelectasis and left upper lobe granuloma.  However, post-service medical reports do not document any lung cancer findings within the one year presumptive period following separation from service in 1977 and there is no evidence of record equating these findings with the 2010 diagnosis of lung cancer, to include the March 2010 private physician opinion.  Moreover, as opined by the May 2015 VA examiner, a 1996 X-ray was negative for atelectasis and there was no other X-ray to support left lower lobe atelectasis after 1977.  The May 2015 VA examiner further explained that while X-rays after 1997 shows a presence of the granuloma, they are benign, and the Veteran's current non-small cell lung cancer was not a slow growing cancer, and therefore would not have been dormant for 33 years (1977-2010).  The May 2015 VA examiner concluded that it would not have been clinically possible to have lung cancer with the cancer remaining undetected for more than 10 years without severe symptomatology or death, opining that it was less likely than not that the Veteran's lung cancer had its onset during military service or is otherwise related to military service.  In any event, the first documented evidence of a diagnosis and treatment for lung cancer was in 2010, over 30 years after service.  Thus, the criteria for presumptive service connection for a malignant tumor are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has also considered participation in a radiation risk activity.  However, the evidence does not demonstrate that the Veteran participated in a radiation risk activity as defined in 38 C.F.R. § 3.309(d).  Although the Board acknowledges that the Veteran served in the "vicinity" of the "first atomic bomb test site," his active duty does not meet the timing element of the regulation.  Specifically, the Veteran's service did not coincide with the first atomic test as he did not enter the military until 1957, over ten years after Operation TRINITY in 1945.  Thus, the Board finds that the Veteran did not participate in any specified "radiation risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii).  As such, the provisions of 38 C.F.R. § 3.309(d) do not apply in this case.

Second, service connection may also be considered based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To consider service connection under Section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Benefits for further consideration. 

In the instant case, lung cancer is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(1)(2) and, it manifested within the period specified by regulation (five years or more after exposure).  See 38 C.F.R. § 3.311(b)(5).

In accordance with applicable regulations, in August 2010, VA submitted a request to the Personnel Information Exchange System (PIES) for the Veteran's DD Form 1141 or any other record of exposure to radiation.  The PIES response to this request (printed in October 2010) shows that there was no DD Form 1141 on file.  Thereafter, in October 2010, the RO sent a request to the U.S. Army Ionizing Radiation Dosimetry Center, asking it to furnish a DD Form 1141 or an equivalent record of occupational radiation exposure for the Veteran.  It also sent a request to the U.S. Department of Energy, asking it to verify the Veteran's participation in a radiation risk activity.  In response, the Army Dosimetry Center indicated that it was unable to locate any records for the Veteran.  Similarly, the Department of Energy's National Nuclear Security Administration indicated that it did not have film badges or dosimetry records for the Veteran.  

As noted above, following the Board's May 2016 Remand, further development was undertaken in an attempt to procure any potentially outstanding records regarding radiation or other toxic exposure during service.  However, the additional efforts proved fruitless as an October 2016 U.S. Army Dosimetry report indicated no radiation exposure, additional personnel records received from a supplemental PIES response failed to reflect handling of Uranium-235 spheres or other toxic exposure, and the RO did not receive a response from the Veteran for additional information using a Radiation Risk Activity Information sheet.

Therefore, although the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2) which manifested within the period specified by regulation, the evidence does not demonstrate that the Veteran received an actual estimated exposure to ionizing radiation, enough of which to have caused his current lung cancer.  As such, service connection cannot be established under 38 C.F.R. § 3.311.

Direct Service Connection - Other Toxins and Chemicals

The discussion above referenced various theories of presumptive service connection through ionizing radiation.  Consideration should be given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis (i.e., as a result of direct exposure), even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee, supra. 

As noted above, the Veteran has alleged exposure to a variety of hazardous chemicals.  For purposes of discussion, the phrase "toxins and chemicals" is broadly applied to those other hazardous substances the Veteran contends exposure to that is not specified as Agent Orange, mustard gas, or ionizing radiation. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's lung cancer is related to his period of service, to include exposure to toxins and chemicals.

The analysis turns to whether the lung cancer may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The most recent medical opinion of record from October 2016 most adequately addresses this question, where the examiner found that the current diagnosis of left upper lobectomy for Stage 1 non-small cell carcinoma of the lung as less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The Board finds the October2016 VA medical opinion to be more probative than the other medical opinions of record as the newest report does not subscribe to the deficiencies identified in the other three medical opinions of record.  As discussed in the May 2016 Board decision, the first two VA medical reports in December 2010 and May 2015, along with the March 2010 private medical opinion, were found to be lacking and of limited probative value in certain aspects.  Specifically, the December 2010 VA examiner concluded that the Veteran's long-term smoking history (105 pack years) was more likely than not the most contributing factor in the development of his lung cancer.  As part of her opinion, the examiner indicated that there is no definitive link between lung cancer and exposure to carbon tetrachloride, cyanide, DDT, aniline, and transformer oil with PCBs.  However, this examiner failed to discuss the aforementioned lung conditions noted during service and their contribution, if any, to lung cancer.  

Regarding the March 2010 private physician's opinion, the Board finds that it has no probative value as it is a bare conclusion without any supporting rationale.  The private physician noted the Veteran's in-service exposure to aniline (red fuming nitric acid), transformer oil containing PCBs, carbon tetrachloride, DDT spray liquid and powder, and nuclear cyanide without protection and opined that the Veteran's lung cancer is more likely than not related to the aforementioned chemical exposure in service.  However, the private physician did not discuss the medical basis for the conclusion regarding the likely onset and progression of the Veteran's lung cancer, including a notable lack of discussion about the Veteran's smoking.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Regarding the May 2015 report, the opinion stated it was less likely than not that the Veteran's service was related to his lung cancer, to include his in-service lung diagnoses.  Although the Board finds the above-referenced rationale for this conclusion highly probative, the May 2015 VA examiner failed to discuss the relationship with the Veteran's alleged chemical exposure.   

With regard to the relationship between the Veteran's alleged chemical exposure and his lung cancer, the Board affords the most probative weight to the October 2016 VA opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Conversely, the only contradictory medical opinion of record, the March 2010 private opinion, only offers a conclusory statement, offering neither rationale nor any information as to how he was able to reach that conclusion, nor any discussion of the Veteran's smoking.  In other words, the March 2010 private opinion has minimal probative value when compared to the October 2016 VA opinion.

The October 2016 VA examiner noted the Veteran's service record, including his allegations of exposure to various toxins including aniline, transformer oil containing PCBs, carbon tetrachloride, DDT spray liquid and powder, nuclear cyanide, high power radar, and spheres of Uranium-235.  However, a review of medical literature led the examiner to conclude that the lung cancer is directly correlated with the rate of tobacco use.  The examiner noted that "tobacco exposure continues to be the most important cause of lung cancer, and in the US and Europe up to 90% of lung cancer is directly attributable to smoking."  In this regard the examiner identified that the Veteran's co-morbid diagnoses of non-service-connected diseases including COPD, CAD, atherosclerotic peripheral vascular disease bespeak as to the significance of the tobacco use, as also noted by a February 2010 oncologic note identifying an "extensive tobacco smoking history and this is highly suggestive of malignancy."  

Regarding lay evidence, the Board notes that while the Veteran is competent to observe he has breathing difficulties, he is nevertheless not competent to relate his cancer to active-duty toxin exposure.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity of cancerous symptoms first documented many years after service/exposure to various toxins therein may be related to cancer rather than to intervening etiological factors including smoking).  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Lastly, in his statements regarding his lung cancer, the Veteran greatly discounts his smoking, a fact that may not be significant to the Veteran or the March 2010 private physician, which has been found to be significant to multiple VA examiners.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current lung cancer and his service, to include his alleged radiogenic/chemical exposure.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for lung cancer, to include as due to ionizing radiation exposure and/or chemical exposure in service, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


